IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                              Assigned on Briefs May 7, 2013

                  STATE OF TENNESSEE v. MICHAEL SMITH

                   Appeal from the Criminal Court for Shelby County
                    No. 09-04071    Carolyn Wade Blackett, Judge


                   No. W2011-01630-CCA-R3-CD - Filed July 12, 2013


The defendant, Michael Smith, was convicted by a Shelby County Criminal Court jury of
assault, a Class A misdemeanor, and aggravated burglary, a Class C felony, and sentenced
as a multiple offender to concurrent terms of eleven months, twenty-nine days and seven
years, respectively, in the Tennessee Department of Correction. In this pro se appeal, the
defendant argues that: (1) the trial court erred in constructively amending the indictments
in its charge to the jury; (2) the evidence is insufficient to sustain his convictions; (3) the
State failed to provide sufficient notice in the indictment regarding the charge of aggravated
burglary; (4) the trial court erred in failing to recuse itself prior to trial; (5) the trial court
erred in failing to apply the appropriate standard to adjudicate the non-structural
constitutional errors he raised in the motion for new trial; (6) he was denied a fair trial by
the trial court impermissibly restricting his cross-examination of the victim; (7) he was
denied a fair trial because the State did not give advanced notice that Officer Michael Garner
would testify at trial; (8) the State knowingly introduced false testimony and evidence; (9)
he was denied a fair trial because the trial court failed to make a determination regarding the
admissibility of his prior convictions before he chose not to testify; (10) the State violated
the Jencks Act by failing to provide a recording of a conversation between Kimberly
Chrestman and the prosecutor; (11) he was denied a fair trial by Kimberly Chrestman’s
testifying about his prior bad acts; (12) the State committed prosecutorial misconduct in
closing argument; (13) the trial court failed to give appropriate jury instructions; (14) the
trial court erred in its sentencing determination; and (15) the trial court erred in revoking his
bond. After review, we conclude that the trial court erred in constructively amending the
indictment in its charge to the jury and that the defendant’s convictions must be reversed and
the case remanded for a new trial. In the event of further appellate review, we have assessed
the defendant’s remaining issues and discern no additional error.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Reversed
                          and Remanded for New Trial
A LAN E. G LENN, J., delivered the opinion of the Court, in which J ERRY L. S MITH and N ORMA
M CG EE O GLE, JJ., joined.

Michael Smith, Whiteville, Tennessee, Pro Se (on appeal); and Javier Bailey, Memphis,
Tennessee (at trial).

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Paul F. Goodman, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                          FACTS

       In the light most favorable to the State, the proof at trial showed that on February 9,
2009, the defendant’s girlfriend, Kimberly Chrestman, went to the apartment of the victim,
Matthew Ronning, where she remained for the evening. In the early morning hours of the
next day, the victim went outside to his car and was attacked by the defendant. The
defendant subsequently entered the victim’s apartment and engaged in an altercation with
Chrestman. As a result of these actions, the defendant was indicted on charges of aggravated
assault and aggravated burglary.

                                            Trial

      At trial, the victim testified that, in February 2009, he lived in a two-bedroom
apartment in midtown Memphis with a roommate, Marris Orange. On February 9, Kimberly
Chrestman came to his apartment because she had decided to leave her live-in boyfriend, the
defendant, and wanted the victim to take her to her mother’s house in Mississippi early the
next morning.

        Around 4:00 a.m. the next morning, the victim went outside to unlock his car in
preparation of taking Chrestman to Mississippi, while Chrestman stood outside the apartment
and watched. As he started to unlock his car, the victim heard Chrestman scream, and he
turned around “right as [the defendant] was swinging his arm down with some form of sharp
instrument in his hand that I later saw was a screw driver. But he stabbed me in the back[.]”
He said that he had just opened his car door and was standing outside the driver’s side when
the attack occurred.

      The victim recalled that the defendant tried to stab him a couple more times, but he
was able to fend off those attempts. The defendant then kicked him in the knee and pushed

                                             -2-
him into the front seat of the car. The defendant “climbed in on top of [him] and started
pummeling [his] he[a]d and upper body with his fists, trying to stab [him] again, but didn’t
succeed except once in [his] arm.” The defendant continued to beat the victim until the
victim was able to unlock the passenger’s side door and tumble onto the ground. He rolled
under the car parked next to his and called 911. The victim stated that he was “rather
terrified” during the attack and described it as “an extremely frightening experience.” The
victim said that he believed his keys were still in the door of his car during the incident, and
his house key was on the same ring. While he was under the car, he saw Chrestman and
Orange inside the apartment, standing at the window in the front room.

       The victim testified that he got out from under the car and “ran around the building
and started pounding on [his] neighbor’s window.” However, the defendant somehow ended
up at the back of the apartment and started attacking the victim again. When the victim’s
neighbor came outside, the defendant went back to the front of the building, and the victim
heard Chrestman and Orange yelling from inside the apartment. The victim said that the only
way into his apartment would have been to break a window or have the keys.

        According to the victim, the defendant left the scene on his bicycle when the sound
of sirens could be heard. The police arrived shortly thereafter. The victim observed that the
door to Orange’s bedroom had been “kicked off the hinges.” When he returned from the
hospital, he saw that the back exterior door was “off the hinges also and split” and the
bathroom window was broken out. The victim stated that he did not attack the defendant or
do anything to provoke the defendant other than “giv[e] shelter to his girlfriend.”

       On cross-examination, the victim stated that, to his knowledge, Chrestman was not
under the influence of drugs when she arrived at his apartment. He denied that he and
Chrestman used drugs that evening. The victim said that he did not know why it took him
eight days after the attack to go to the police department and give a statement, but he denied
that the delay was because he was “getting high” on drugs for several days. The victim
denied initially telling the police that the defendant came at him with brass knuckles and a
knife. The victim said that he told the police that the victim took his car keys, which he
assumed because he found the keys in the front door and that was how the defendant could
have gotten inside the apartment. The victim acknowledged a prior conviction for
aggravated assault but denied having “a pretty nasty temper” or getting violent. The victim
denied taking Chrestman to a friend’s house the night of the incident.

        Officer Gregory Hilliard with the Memphis Police Department testified that he arrived
at the scene with his field-training officer at the time, Officer Barrett, around 4:30 or 5:00
a.m. He observed the victim sitting in a chair outside his apartment holding his head, which
was bleeding. He also recalled seeing two women at the scene. He assessed the inside of the

                                              -3-
apartment and saw that the bathroom window had been broken out and a bedroom door
kicked in. Officer Hilliard noted that, as they were patrolling in the area prior to receiving
the dispatch call, they observed a white male pass them on a bicycle. After they received the
call detailing that the perpetrator had left the scene on a bicycle, they thought it likely that
the man who had passed them was the perpetrator.

       On cross-examination, Officer Hilliard recalled that, when he talked to the victim at
the scene, the victim told him that “[h]e was approached with a knife and struck with brass
knuckles, but he didn’t recall it being just a fist only.” He said that it was approximately “a
minute, maybe a minute and a half” between when they saw the man ride past them on a
bicycle and them arriving at the scene.

        Officer Michael Garner with the Memphis Police Department testified that he and his
team of five officers arrested the defendant on February 17, 2009, in a multiple unit
apartment complex at 1050 North Parkway where the defendant’s father lived. The
defendant’s father gave Officer Garner permission to enter his apartment and, once inside,
Officer Garner observed a six-foot ladder under an opening in the ceiling that led to the attic.
The defendant’s father “didn’t have a problem” with the officers entering the attic, so Officer
Garner did so. He observed light coming from an adjacent apartment and alerted his partners
to guard the exits. He then entered the crawlspace beneath the attic on his hands and knees
from where he saw an opening into an adjacent apartment. He yelled to see if anyone was
in the apartment, but no one answered him.

        Officer Garner testified that he heard a door slam, and one of his partners radioed that
someone had tried to exit the back door. Officer Garner again ordered that the person show
himself, and then he received word that someone was attempting to exit through the front
door. Officer Garner dropped down into the adjacent apartment and observed the defendant
in the living room. The defendant was placed under arrest, and the officers “had to force
entry on the back door” to get out because both exterior doors had dual-cylinder, keyed
deadbolts.

       Officer Garner testified that the defendant was arrested without a warrant, but the
arrest was based on probable cause that he had committed the aggravated assault and
aggravated burglary. He said that he was sent to the scene by officers in the robbery office
to arrest the defendant only; he did not conduct a search for evidence. Officer Garner
acknowledged seeing a woman in the apartment with the defendant’s father, but he did not
know who she was. The woman informed Officer Garner that she was in the apartment “to
take care of the old man.” Officer Garner acknowledged that he did not actually observe the
defendant enter the adjacent apartment from his father’s apartment. He said that the
defendant did not make a statement to him.

                                              -4-
       Kimberly Chrestman acknowledged that she had been arrested on several prior
occasions and admitted having a drug problem. Chrestman testified that the defendant was
her boyfriend until he went to jail, and he had helped her recover from an illness.

       Chrestman testified that she went to the victim’s apartment on February 9, 2009,
because she and the defendant had gotten into a fight and she was afraid of him. About an
hour after she arrived, as she was sitting in a chair in the victim’s bedroom, she saw the
defendant peering in the window. However, she did not call the police because she had been
smoking cocaine with the victim’s roommate, Marris Orange. The victim and some of their
other friends investigated the premises and thought the defendant was gone.

         Chrestman testified that, later, the victim left the apartment and was going to his car
when “out of nowhere [the defendant] pops up.” Chrestman and Orange watched from the
door as the defendant attacked the victim with a “silver and shiny” object, later learned to be
a screwdriver. The defendant hit the victim several times, and the victim managed to get in
his car in an attempt to get away from the defendant. However, the defendant got into the
car with the victim and continued to attack him. At some point, Chrestman noticed that the
defendant had the victim’s keys in his hand, so she and Orange locked the door, ran into
Orange’s bedroom, and called 911. The defendant kicked the door, made of simple plywood,
off its hinges and it “flew over [her] head[.]” He then dragged her into the living room by her
hair and was cursing at her, but he left when he heard the sound of police and ambulance
sirens.

        Chrestman said that, after the incident, Orange took the victim’s car to meet him at
the emergency room and dropped Chrestman off at a friend’s house on the way. Asked why
she did not give a statement to the police that day or a couple of days later, Chrestman
responded, “Because I don’t like police. At that time we were doing illegal things, you don’t
want to go into a police station. And I wasn’t exactly . . . living at my best back then.” She
stated that it was possible that she was on Prozac and Klonopin at the time of the crimes.

       Chrestman acknowledged that she resumed her relationship with the defendant after
the incident. She said that she was at the defendant’s father’s apartment when the police
arrested him, and she did not tell the police that the defendant was “in the attic three
apartments over.” Chrestman denied that she threatened to testify against the defendant if
he did not give her the house she was living in. She also denied telling the defendant, when
she visited him at the jail prior to trial, that she was going to “send him away.” Chrestman
denied that the reason the victim went to his car the morning of the incident was to take her
to her mother’s house in Mississippi. She acknowledged that her memory was poor in
general but was adamant that she “remember[ed] what happened that day.”



                                              -5-
       Following the conclusion of the proof, the jury convicted the defendant of assault, as
included in the first count of the indictment, and aggravated burglary, as charged in the
second count of the indictment.

                                   Sentencing Hearing

       The trial court conducted a sentencing hearing, at which the State offered the
defendant’s presentence report, as well as certified copies of the defendant’s prior rape and
attempted rape convictions, into evidence. The State also offered proof that the defendant
had a prior conviction for felony escape and a violation of probation out of another county.
The defendant also pled guilty to felony damage of property in Washington state and
ultimately violated his probation on that offense.

        Although he denied that he was the perpetrator, the defendant admitted he pled guilty
to the rape of a nurse that occurred in Memphis on March 19, 1995, and to the rape of a
nineteen-year-old college student that occurred in Memphis on April 6, 1995. He
acknowledged his prior conviction for felony escape out of Hardeman County in 1998, as
well as a probation violation in that same county. He admitted to pleading guilty in
Washington state to damage to government property but claimed that it was only a
misdemeanor.

         The defendant stated that he rode his bicycle to the victim’s apartment looking for
Chrestman “[t]o stop [her] from dying.” He explained that Chrestman had been diagnosed
with cervical cancer a couple months before the incident, and excessive drug use precipitated
a situation where she was “hemorrhaging severely” and almost died. He was concerned
because drug use and drinking alcohol “would cause her to hemorrhage even worse,” so he
“went everywhere” to look for her. When he arrived at the victim’s apartment, Chrestman
was “smoking crack.” He admitted that he and the victim got into a fight and that he entered
the victim’s apartment, but he said that the front door was open. He denied that he kicked
in the bedroom door or grabbed Chrestman by the hair. He said that it was physically
impossible for the bedroom door to fly over Chrestman’s head in the manner she described
at trial.

       The defendant testified that he completed high school and attended “[a] couple of
years” of college at “Memphis State and Everett Community College.” He said that he
managed properties, including the apartment complex where he was arrested for the
underlying crimes, which he also owned. He stated that he had been incarcerated for nine
months at the time of sentencing and that he would abide by the terms of an alternative
sentence if granted one.



                                             -6-
       The defendant testified that Chrestman and her mother had stolen most of his personal
property at his house and withdrawn money from his account without his permission.
However, he did not report the thefts to the police because he was incarcerated. He admitted
that he was a registered sex offender in Tennessee.

       After hearing arguments from the parties, the trial court sentenced the defendant to
concurrent terms of eleven months and twenty-nine days on the assault conviction and seven
years on the aggravated burglary conviction. In enhancing the defendant’s sentence, the
court found that the defendant had a previous history of criminal convictions or criminal
behavior in addition to those necessary to establish his range, and he had a previous history
of unwillingness to comply with the conditions of a sentence involving release into the
community. The court found no applicable mitigating factors. The court found that the
defendant was not a good candidate for probation and ordered that he serve his sentence in
confinement.

                                         ANALYSIS

       As an initial matter, we note that the State asserts that the defendant’s motion for new
trial was untimely filed and therefore this court should only review the defendant’s claims
of sufficiency, sentencing, and for any plain error. However, the defendant has provided
documents indicative of his apparent compliance with the “mailbox rule.” See Tenn. R.
Crim. P. 49. Accordingly, we will address the defendant’s claims.

                               I. Constructive Amendment

        The defendant argues that the trial court erred in constructively amending the
indictment in its charge to the jury. He asserts that the indictment specified a theory for each
charge, but the jury charge was not limited to those specific theories. Specifically, the
indictment for aggravated assault charged that the defendant “did unlawfully and knowingly
commit an assault on [the victim] and use[d] or display[ed] a deadly weapon and cause[d]
bodily injury to the said [victim].” However, the court charged the jury that aggravated
assault could be committed by causing bodily injury to another or causing another to
reasonably fear imminent bodily injury. See Tenn. Code Ann. §§ 39-13-101(a)(1), (2); -
102(a)(1)(A). Similarly, the indictment for aggravated burglary charged that the defendant
entered the victim’s habitation with intent to commit assault, but the charge to the jury
included the additional theory of aggravated burglary that the defendant entered the victim’s
habitation and committed or attempted to commit an assault. See id. §§ 39-14-402(a)(1),
(a)(3) ; -403(a).




                                              -7-
        It appears the defendant failed to include this issue in his pro se motion for new trial,
which results in waiver of the issue on appeal, absent plain error. See Tenn. R. App. P. 3(e)
(providing for waiver of issues not specifically stated in a motion for new trial); State v.
Hatcher, 310 S.W.3d 788, 808 (Tenn. 2010) (stating that a defendant waives those issues not
raised in a motion for new trial and those issues are subject to plain error review). In order
for us to find plain error: (a) the record must clearly establish what occurred in the trial
court; (b) a clear and unequivocal rule of law must have been breached; (c) a substantial right
of the accused must have been adversely affected; (d) the accused did not waive the issue for
tactical reasons; and (e) consideration of the error is “necessary to do substantial justice.”
State v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000) (quoting State v. Adkisson, 899 S.W.2d
626, 641-42 (Tenn. Crim. App. 1994)). The presence of all five factors must be established
by the record before we will recognize the existence of plain error, and complete
consideration of all the factors is not necessary when it is clear from the record that at least
one factor cannot be established. Id. at 283.

       Both the Federal and Tennessee Constitutions guarantee a criminal defendant
knowledge of the “nature and cause of the accusation.” U.S. Const. amend. VI; see also
Tenn. Const. art. I, § 9. An indictment, therefore, must provide notice of the offense charged,
adequate grounds upon which a proper judgment may be entered, and suitable protection
against double jeopardy. Tenn. Code Ann. § 40-13-202; State v. Byrd, 820 S.W.2d 739, 740-
41 (Tenn. 1991). “[A] defendant cannot legally be convicted of an offense which is not
charged in the indictment or which is not a lesser offense embraced in the indictment.” State
v. Cleveland, 959 S.W.2d 548, 552 (Tenn. 1997) (citing State v. Trusty, 919 S.W.2d 305, 310
(Tenn. 1996)).

       “[N]ot only must the government prove the crime it charges, it must charge the crime
it proves” and “after an indictment has been returned, its charge may not be broadened or
changed except by action of the grand jury.” State v. Goodson, 77 S.W.3d 240, 244 (Tenn.
Crim. App. 2001). As this court observed in Goodson,

       [C]ourts [must] distinguish between constructive amendments of the
       indictment, which are reversible per se, and variances between indictment and
       proof, which are evaluated under the harmless error doctrine. The accepted
       test is that a constructive amendment of the indictment occurs when the jury
       is permitted to convict the defendant upon a factual basis that effectively
       modifies an essential element of the offense charged. . . . . In such cases,
       reversal is automatic, because the defendant may have been convicted on a
       ground not charged in the indictment. . . . If, on the other hand, the variation
       between proof and indictment does not effectively modify an essential element
       of the offense charged, “the trial court’s refusal to restrict the jury charge to

                                               -8-
       the words of the indictment is merely another of the flaws in trial that mar its
       perfection but do not prejudice the defendant.”

Id. (quoting United States v. Adams, 778 F.2d 1117, 1123 (5th Cir. 1985)).

        Another panel of this court, in addressing a situation concerning a constructive
amendment, noted that the State was not required to “allege every alternative mode of
liability available under [the statute] . . . [but], by alleging a specific statutory mode of
liability, the State was obliged to prove that mode of liability and was precluded from
achieving a conviction under a mode of liability different than that alleged in the indictment.”
State v. Roger W. Christy, No. M2011-00852-CCA-R3-CD, 2012 WL 804064, at *6 (Tenn.
Crim. App. Mar. 12, 2012) (citing State v. Paul Richardson, No. W2008-02506-CCA-R3-
CD, 2010 WL 3791973 (Tenn. Crim. App. Sept. 29, 2010), perm. app. denied (Tenn. Mar.
9, 2011); State v. Jamie Roskom, No. M2006-00764-CCA-R3-CD, 2007 WL 432989 (Tenn.
Crim. App. Feb. 9, 2007); State v. Atta Najjar, No. W2003-00329-CCA-R3-CD, 2004 WL
123213 (Tenn. Crim. App. Jan. 21, 2004), perm. app. denied (Tenn. June 1, 2004))
(parentheticals omitted).

          Here, the State alleged one theory of liability in each count of the indictment, but the
court included additional theories in its charge to the jury. This is particularly of concern in
this case because of the victim’s testimony that he was terrified and frightened during the
attack, which could have caused some jurors to convict the defendant based on bodily injury
to the victim and some to convict based on the victim’s being in fear of imminent bodily
injury – a theory not charged in the indictment. Likewise, with regard to the aggravated
burglary charge, the proof was more clear that the defendant committed or attempted to
commit an assault, rather than just had the intent to commit an assault when he entered the
apartment as had been alleged in the indictment. “Because the indictment in this case
specifies ‘a particular means of committing the offense in the indictment, the defendant was
not given proper notice that the jury would be allowed to find him guilty under a different
element of the offense.’” Paul Richardson, 2010 WL 3791973, at *9 (quoting Atta Najjar,
2004 WL 123213, at *5). Therefore, the trial court constructively amended the indictment.
See State v. Eric Lebron Hale, No. M2011-02138-CCA-R3-CD, 2012 WL 3776673, at *10
(Tenn. Crim. App. Aug. 31, 2012) (determining that the trial court constructively amended
the indictment where the indictment “alleged only the ‘by violence’ mode of robbery[, but]
. . . the trial court instructed the jury that it could convict the defendant of aggravated robbery
by ‘the use of violence or putting the person in fear.’”

        We conclude that the five factors for finding plain error are present in this case and
determine that the defendant’s convictions must be reversed and the case remanded for a new
trial. Although the defendant’s remaining issues are pretermitted due to this conclusion, we

                                                -9-
will briefly address the issues in the event of further appellate review.

                               II. Sufficiency of the Evidence

       The defendant argues that the evidence is insufficient to sustain his conviction for
aggravated burglary. He asserts that the State failed to prove that he did not have the consent
of the owner to be on the property because he had been to the victim’s residence on
“numerous occasions” in the past. He also asserts that the State failed to prove that he
entered the apartment with the intent to commit an assault.

       In considering this issue, we apply the rule that where sufficiency of the convicting
evidence is challenged, the relevant question of the reviewing court is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is
insufficient to support the findings by the trier of fact of guilt beyond a reasonable doubt.”);
State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600,
604 (Tenn. Crim. App. 1992). The same standard applies whether the finding of guilt is
predicated upon direct evidence, circumstantial evidence, or a combination of direct and
circumstantial evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).

        A criminal offense may be established entirely by circumstantial evidence. State v.
Majors, 318 S.W.3d 850, 857 (Tenn. 2010). It is for the jury to determine the weight to be
given the circumstantial evidence and the extent to which the circumstances are consistent
with the guilt of the defendant and inconsistent with his innocence. State v. James, 315
S.W.3d 440, 456 (Tenn. 2010). In addition, the State does not have the duty to exclude every
other reasonable hypothesis except that of the defendant’s guilt in order to obtain a
conviction based solely on circumstantial evidence. See State v. Dorantes, 331 S.W.3d 370,
380-81 (Tenn. 2011) (adopting the federal standard of review for cases in which the evidence
is entirely circumstantial).

        All questions involving the credibility of witnesses, the weight and value to be given
the evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas, 754
S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the
trial judge, accredits the testimony of the witnesses for the State and resolves all conflicts in
favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our
supreme court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and

                                              -10-
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212
Tenn. 464, 370 S.W.2d 523 (1963)). “A jury conviction removes the presumption of
innocence with which a defendant is initially cloaked and replaces it with one of guilt, so that
on appeal a convicted defendant has the burden of demonstrating that the evidence is
insufficient.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        As relevant here, aggravated burglary occurs when one enters a habitation with the
intent to commit a felony, theft, or assault. Tenn. Code Ann. §§ 39-14-401; -402; -403. In
the light most favorable to the State, the evidence shows that, around 4:00 a.m., after being
involved in an altercation with the victim, the defendant took the victim’s keys from the
victim’s car, used them to enter the victim’s home, broke down a bedroom door and
assaulted Kimberly Chrestman by dragging her out of the bedroom by her hair while calling
her a “dumb bitch.” The victim testified that his house key was on the same ring as his car
key, and his keys were in the door of his car when the defendant was attacking him. The
keys were later found in the front door of the victim’s apartment.

        It was within the province of the jury to infer that any alleged consent the defendant
had to enter the victim’s residence was revoked upon the defendant’s attacking the victim.
It was also within the province of the jury to infer that the defendant intended to commit an
assault inside the defendant’s home when he entered the home without permission and broke
down a door to get to Chrestman. This court has previously noted, in the context of
reviewing a burglary conviction, that “[o]ne’s actions are circumstantial evidence of his
intent.” State v. Barker, 642 S.W.2d 735, 737 (Tenn. Crim. App. 1982). There is sufficient
proof for a rational trier of fact to find the defendant guilty of aggravated burglary.

                III. Notice Regarding Charge of Aggravated Burglary

       The defendant argues that the indictment failed to provide sufficient notice regarding
the charge of aggravated burglary because it did not list the victim of the intended assault
inside Matthew Ronning’s habitation. It appears that the defendant failed to include this
issue in his motion for new trial and has therefore waived it on appeal.



                                              -11-
          Moreover, we discern no plain error as to this issue because a clear and unequivocal
rule of law was not breached. The indictment charged the defendant with aggravated
burglary as follows: “[The defendant] on February 10, 2009 in Shelby County, Tennessee,
. . . did unlawfully and knowingly enter the habitation of Matthew Ronning, not open to the
public, without the effective consent of the said Matthew Ronning, with intent to commit
assault, in violation of T.C.A. 39-14-403[.]” It was not necessary for the aggravated
burglary count of the indictment to state the intended victim of the underlying assault in
order to put the defendant sufficiently on notice of the charge for which he would be
required to defend himself.          See, e.g., State v. Robert Allen Crawford, No.
E2003-00627-CCA-R3-CD, 2004 WL 442906, at *9 (Tenn. Crim. App. Mar. 9, 2004),
perm. app. denied (Tenn. Oct. 4, 2004) (noting that the indictment alleged that the defendant
entered “‘a habitation, the property of [the victim], without the effective consent of the
owner(s) and with the intent to commit an assault’”); James E. Kenner v. State, No.
01C01-9709-CR-00424, 1999 WL 333097, at *8 (Tenn. Crim. App. May 26, 1999) (stating
the indictment alleged the petitioner “‘did enter the habitation of [the victims] with the intent
to commit theft in violation of Tenn. Code Ann. § 39-14-403, and against the peace and
dignity of the State of Tennessee’”), perm. app. denied (Tenn. Oct. 4, 1999); State v. Derek
Denton, No. 02C01-9409-CR-00186, 1996 WL 432338, at *12 (Tenn. Crim. App. Aug.2,
1996) (noting aggravated burglary indictment charged defendant with entering home without
consent of owner “and with the intent to commit aggravated assault”); cf. State v. Haynes,
720 S.W.2d 76, 83 (Tenn. Crim. App. 1986) (noting that “[a]n indictment for burglary must
set forth and define the felony intended to be committed[,]” but it was “not necessary to set
forth exactly what the burglar intended to steal” in a case where larceny was the intended
felony).

                                          IV. Recusal

        The defendant argues that the trial court erred in failing to recuse itself prior to trial.
Again, this issue was not raised in the defendant’s motion for new trial, and we conclude
that plain error does not exist because the record does not clearly establish what occurred
in the trial court. The record contains an order of recusal entered by the trial court on April
23, 2012, well after the defendant’s trial and motion for new trial, but it is the only document
relevant to this issue in the record. The record does not contain a motion for recusal or a
hearing on a motion for recusal, and the reasons for recusal are not provided in the order of
recusal.

                   V. Trial Court’s Review of Non-Structural Errors

       The defendant argues that the trial court erred in failing to apply the appropriate
standard to adjudicate the non-structural constitutional errors he raised in the motion for new

                                               -12-
trial. He asserts that the State asserted at the motion for new trial that he “failed to prove
that the multitude of Constitutional errors resulted in an unfair trial.” He claims that,
because the trial court did not make findings of fact in its denial of his motion for new trial,
the court concurred with the State’s argument which essentially put the burden on him to
prove that the errors affected the verdict, rather than putting the burden on the State “to
prove beyond a reasonable doubt that the Constitutional errors that did occur were
harmless.”

       “[U]nless a party moves the trial court to set forth findings of fact and conclusions
of law, the court’s order need state only whether the motion for new trial was granted or
denied.” State v. Byington, 284 S.W.3d 220, 226 (Tenn. 2009). Even assuming the State
argued for the incorrect burden of proof, we cannot assume that the trial court applied an
inappropriate standard of review simply because it did not make findings of fact –
something it was not required to do.

                            VI. Cross-Examination of Victim

       The defendant argues that he was denied a fair trial because the trial court
impermissibly restricted his cross-examination of the victim, specifically, the victim’s
“history of assaultive conduct.”

        A defendant’s constitutional right to confront witnesses against him includes the right
to conduct meaningful cross-examination. Pennsylvania v. Ritchie, 480 U.S. 39, 51 (1987);
State v. Brown, 29 S.W.3d 427, 431 (Tenn. 2000). “The propriety, scope, manner and
control of the cross-examination of witnesses, however, rests within the discretion of the
trial court.” State v. Dishman, 915 S.W.2d 458, 463 (Tenn. Crim. App. 1995) (citations
omitted). This court will not, therefore, disturb a trial court’s limits on cross-examination
unless we find that the court has placed unreasonable restrictions on that right. State v.
Wyrick, 62 S.W.3d 751, 770 (Tenn. Crim. App. 2001); Dishman, 915 S.W.2d at 463.

       We cannot conclude that the trial court abused it discretion in its control of the cross-
examination of the victim. Prior to the victim testifying, the court ruled that the defense
could not ask the victim about a prior domestic assault conviction, as it was a misdemeanor
and not a crime of dishonesty. The defendant was allowed to ask the victim about his prior
conviction for aggravated assault and whether he had “a pretty nasty temper” or “g[o]t
violent” before the State objected to any further questioning about the victim’s being violent.
We discern no impermissible restriction on the defendant’s cross-examination of the victim.




                                             -13-
                                 VII. Notice of a Witness

       The defendant argues that he was denied a fair trial because the State failed to give
advanced notice that Officer Michael Garner would testify at trial. He asserts that, because
he did not know Officer Garner was going to testify, he was not able to summon the former
tenant of the adjacent apartment where he was arrested, who would have testified that he
was in the attic “attempting to fix a problem.”

        The State must include in the indictment “the names of the witnesses as [it] intends
shall be summoned in the cause.” Tenn. Code Ann. § 40-17-106. The purpose of the statute
is “to prevent surprise to the defendant at trial and to permit the defendant to prepare his or
her defense to the indictment.” State v. Allen, 976 S.W.2d 661, 667 (Tenn. Crim. App.
1997). In order to obtain relief, a defendant must show “prejudice, bad faith, or undue
advantage” as a result of the State’s delay in furnishing the witness’s name. State v. Harris,
839 S.W.2d 54, 69 (Tenn. 1992) (citing State v. Baker, 751 S.W.2d 154, 164 (Tenn. Crim.
App. 1987); State v. Craft, 743 S.W.2d 203 (Tenn. Crim. App. 1987)). “‘In this context, it
is not the prejudice which resulted from the witnesses’ testimony but the prejudice which
resulted from the defendant’s lack of notice which is relevant.’” State v. Wilson, 164
S.W.3d 355, 362 (Tenn. Crim. App. 2003) (quoting State v. Jesse Eugene Harris, No.
88-188-III, 1989 WL 60393, at *8 (Tenn. Crim. App. June 7, 1989), perm. app. denied
(Tenn. Aug. 7, 1989)).

        The defendant has failed to show “prejudice, bad faith, or undue advantage” as a
result of the State’s delay in furnishing Officer Garner’s name. There is simply no proof that
the State did not provide the officer’s name in bad faith or to obtain an undue advantage.
The defendant alleges prejudice caused by the delay, but such prejudice is speculative and
unsubstantiated.

             VIII. Knowingly Introducing False Testimony and Evidence

       The defendant argues that the State “intentionally, knowingly, and willfully” elicited
“perjurous testimony” from Officer Garner that the defendant was arrested at his father’s
residence on February 17, 2009, and presented fabricated documentation that he had been
arrested on February 17, 2009, when he was actually arrested on February 19, 2009, and the
residence was his own. He also points to Kimberly Chrestman’s testimony about the
bedroom door flying over her head as being “untrue per the laws of nature” and that the
quitclaim deed was actually signed by her.

       “[A] conviction obtained through use of false evidence, known to be such by
representatives of the State,” violates due process. Napue v. Illinois, 360 U.S. 264, 269

                                             -14-
(1959); see State v. Spurlock, 874 S.W.2d 602, 617 (Tenn. Crim. App. 1993). “The same
result obtains when the State, although not soliciting false evidence, allows it to go
uncorrected when it appears.” Napue, 360 U.S. at 269. Accordingly, the State has an
affirmative duty to correct false testimony when a witness testifies falsely on direct or cross-
examination. Spurlock, 874 S.W.2d at 617. In order to prevail on a claim that the State
knowingly presented or failed to correct false testimony or evidence, the defendant must
establish by a preponderance of the evidence “(a) that false or perjured testimony was
admitted at trial, (b) that the [S]tate either knowingly used such testimony or knowingly
allowed it to go uncorrected, and (c) that the testimony was material and deprived him of a
fair trial.” Roger Morris Bell v. State, No. 03C01-9210-CR-00364, 1995 WL 113420, at
*8 (Tenn. Crim. App. Mar. 15, 1995), perm. app. denied (Tenn. Aug. 28, 1995).

        The defendant has failed to establish these factors. Assuming February 19 was the
correct arrest date, it is possible that, at trial, Officer Garner misread the date on the arrest
ticket, rather than intentionally lied about it, and we do not see how such date is material or
prejudiced the defendant under the facts of the case. We also fail to see how testimony
about the officers’ looking for the defendant at “his father’s house,” Chrestman describing
that the door flew over her head, or Chrestman’s testimony about signing the quitclaim deed
was material or deprived the defendant of a fair trial.

               IX. Determination of the Defendant’s Prior Convictions

       The defendant argues that he was denied a fair trial because the trial court did not
make a determination regarding the admissibility of his prior convictions before he made the
decision whether to testify.

        During the voir dire of the defendant, defense counsel questioned him about his
awareness of the notice of intent to impeach with prior convictions, rape and attempted rape,
filed by the State. Asked whether he wanted to testify, the defendant said, “I was hoping to
get some kind of ruling where the Court wouldn’t allow the prior convictions first before
I made this decision.” Defense counsel responded, “[D]id I tell you, . . . that so long as [the
prosecutor] has filed his proper notices and they fall within the period of time and fall within
the type of . . . relevance, that this Judge is going to let them in. . . . [S]he doesn’t have a
choice in this matter.” The defendant answered, “[I]f that would be the Court’s decision,
then I have no choice but to decline to testify; otherwise, I would. The court then asked the
defendant if he wanted to testify, and he said, “Under the circumstances, with the prior
convictions being admissible, no.”

      A conviction may be used to impeach the testimony of an accused in a criminal
prosecution if the following four conditions are satisfied: (1) the conviction is for a crime

                                              -15-
punishable by death or imprisonment in excess of one year, or the conviction is for a
misdemeanor which involved dishonesty or false statement; (2) less than ten years has
elapsed between the date the accused was released from confinement and the
commencement of the subject prosecution; (3) the State gives reasonable pretrial written
notice of the particular conviction or convictions it intends to use as impeachment; and (4)
the trial court concludes that the probative value of the prior conviction on the issue of
credibility outweighs its unfair prejudicial effect on the substantive issues. Tenn. R. Evid.
609; State v. Mixon, 983 S.W.2d 661, 674 (Tenn. 1999).

        Two factors should be considered when deciding whether the probative value of a
prior conviction outweighs its unfair prejudicial effect. Id. First, “[a] trial court should . .
. analyze the relevance the impeaching conviction has to the issue of credibility.” Id.
(citation omitted). Second, if the trial court finds that the prior conviction is probative of the
defendant’s credibility, then the court should “‘assess the similarity between the crime on
trial and the crime underlying the impeaching conviction.’” Id. (quoting Neil P. Cohen et
al., Tennessee Law of Evidence § 609.9 at 376 (3d ed. 1995)). The more similar the
impeaching conviction is to the offense for which the defendant is on trial, the greater the
risk of a prejudicial effect to the defendant. Id.

       We note that, based on the entire interchange between the defendant, defense counsel,
and the trial court, the court essentially adopted defense counsel’s assessment of the
admissibility of the convictions. In any event, the failure to conduct an official hearing was
harmless as the prior convictions would have been properly admitted into evidence given
that they were probative of the defendant’s credibility and not similar to the offenses for
which he was on trial.

                                       X. Jencks Issue

       The defendant argues that he was denied a fair trial because the State violated the
Jencks Act by failing to produce a disc of a conversation between Kimberly Chrestman and
the prosecutor.

        After Chrestman testified at trial, the prosecutor informed the court that he did not
have a Jencks statement from the witness because Chrestman did not give a statement to the
police. The prosecutor stated, however, that he had a recorded statement from Chrestman
saying that she would cooperate with them, something he felt was necessary after Chrestman
failed to appear at the preliminary hearings in two other matters. He said that there was
nothing on the disc that pertained to the present case other than “that she is going to be
willing to cooperate because just a few days prior she had missed a preliminary hearing
appointment.” The prosecutor said that he wanted to make the recording available to

                                              -16-
defense counsel because he did not “want anybody to think [he was] hiding something,” but
evidently he failed to provide the disc.

       Tennessee Rule of Criminal Procedure 26.2(a), commonly referred to as the Jencks
Rule, provides,

              After a witness other than the defendant has testified on direct
       examination, the court, on motion of a party who did not call the witness, shall
       order the attorney for the state or the defendant and the defendant’s attorney
       to produce, for the examination and use of the moving party, any statement of
       the witness that is in their possession and that relates to the subject matter of
       the witness’s testimony.

        A “statement” is defined as “[a] written statement that the witness makes and signs,
or otherwise adopts or approves” or “[a] substantially verbatim, contemporaneously recorded
recital of the witness’s oral statement that is contained in a stenographic, mechanical,
electrical, or other recording or a transcription of such a statement.” Tenn. R. Crim. P.
26.2(f)(1), (2).

       From what we glean from the record, it does not appear that the disc constituted
Jencks material that would be subject to production by the State. The defense knew that
Chrestman had refused to give a statement to police and used her refusal to impeach her
credibility on cross-examination. The prosecutor explained that the recording he had was
to memorialize that Chrestman was willing to cooperate because her cooperation was in
doubt. There is no proof that anything on the disc “relate[d] to the subject matter of the
witness’s testimony.” Tenn. R. Crim. P. 26.2(a).

                         XI. Kimberly Chrestman’s Testimony

       The defendant argues that he was denied a fair trial by Kimberly Chrestman’s
“repeated impermissible trial testimony alleging ‘bad acts’ by [the defendant].” He states
that Chrestman was instructed by the prosecutor to not make any comments unrelated to the
present case, but he points to approximately nineteen different instances of Chrestman,
nonetheless, mentioning his “prior bad acts” or referring to his character.

       We have reviewed the record and note that no objection was made by the defendant
to any of the complained-of references. Since no objection was made at trial, the objection
to them is waived on appeal. See Tenn. R. App. P. 36(a) (“Nothing in this rule shall be
construed as requiring relief be granted to a party responsible for an error or who failed to
take whatever action was reasonably available to prevent or nullify the harmful effect of an

                                             -17-
error.”). Again, in determining whether an alleged trial error constitutes “plain error,” we
consider five factors: (1) the record must clearly establish what occurred at trial; (2) a clear
and unequivocal rule of law must have been breached; (3) a substantial right of the
defendant must have been adversely affected; (4) the defendant did not waive the issue for
tactical reasons; and (5) consideration of the error is “necessary to do substantial justice.”
See Adkisson, 899 S.W.2d at 641-42. Ultimately, the error must have “had an unfair
prejudicial impact which undermined the fundamental fairness of the trial.” Id. at 642.

       We conclude that consideration of the error is not “necessary to do substantial justice”
because, of the nineteen references cited by the defendant, fourteen were elicited by the
defense on cross or recross examination. Of the five remaining alleged instances that were
made during the State’s questioning, two were made during redirect examination and were
within the scope of cross-examination. Moreover, many of Chrestman’s responses of which
the defendant complains did not concern “bad acts,” but instead were simply factual
statements such as “until he went to jail here,” “he sent me from prison,” and “I sent it back
to him in jail.” We cannot conclude that any of Chrestman’s responses had an unfair
prejudicial impact which undermined the fundamental fairness of the trial.

                              XII. Prosecutorial Misconduct

       The defendant argues that the State committed prosecutorial misconduct in its closing
argument. He alleges approximately fourteen instances where he claims the prosecutor
misstated or misled the jury regarding the evidence, commented on the credibility of the
evidence and witnesses, used arguments calculated to inflame the jury, or argued facts not
in evidence. We have reviewed each of these allegations and note that the defendant did not
object to any of the statements at trial.

        The failure to object to closing argument at trial waives our consideration of this issue
on appeal. See Tenn. R. App. P. 36(a); State v. Stephenson, 195 S.W.3d 574, 601 (Tenn.
2006); State v. Thomas, 158 S.W.3d 361, 413 (Tenn. 2005); State v. Little, 854 S.W.2d 643,
651 (Tenn. Crim. App. 1992) (holding that the defendant’s failure to object to the State’s
alleged misconduct during closing argument waives that issue). Thus, the defendant is not
entitled to relief on appeal unless the remarks constitute “plain error.” See Tenn. R. App.
P. 36(b); State v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000).

        Tennessee courts “have traditionally provided counsel with a wide latitude of
discretion in the content of their final argument” and trial judges with “wide discretion in
control of the argument.” State v. Zirkle, 910 S.W.2d 874, 888 (Tenn. Crim. App. 1995).
A party’s closing argument “must be temperate, predicated on evidence introduced during
the trial, relevant to the issues being tried, and not otherwise improper under the facts or

                                              -18-
law.” State v. Middlebrooks, 995 S.W.2d 550, 557 (Tenn. 1999). The five generally
recognized areas of prosecutorial misconduct in closing argument occur when the prosecutor
intentionally misstates the evidence or misleads the jury on the inferences it may draw from
the evidence; expresses his or her personal opinion on the evidence or the defendant’s guilt;
uses arguments calculated to inflame the passions or prejudices of the jury; diverts the jury
from its duty to decide the case on the evidence by injecting issues broader than the guilt or
innocence of the accused under the controlling law or by making predictions on the
consequences of the jury’s verdict; and intentionally refers to or argues facts outside the
record, other than those which are matters of common public knowledge. State v. Goltz, 111
S.W.3d 1, 6 (Tenn. Crim. App. 2003).

      We have reviewed the relevant portions of the transcript of the closing argument and
determined that all of the prosecutor’s statements were within the bounds of acceptable
argument. As such, we conclude that there was no clear and unequivocal rule of law
breached in this case and, accordingly, no plain error.

                                  XIII. Jury Instructions

        The defendant argues that the trial court failed to give proper jury instructions.
Specifically, he asserts that the court failed to charge all of the lesser-included offenses of
aggravated assault; did not give instructions on the missing witness rule, the cancellation
rule, the physical facts rule, and duress and necessity; and gave an “unconstitutional flight
instruction.”

       “It is well-settled in Tennessee that a defendant has a right to a correct and complete
charge of the law so that each issue of fact raised by the evidence will be submitted to the
jury on proper instructions.” State v. Farner, 66 S.W.3d 188, 204 (Tenn. 2001) (citing State
v. Garrison, 40 S.W.3d 426, 432 (Tenn. 2000); State v. Teel, 793 S.W.2d 236, 249 (Tenn.
1990)). Accordingly, trial courts have the duty to give “a complete charge of the law
applicable to the facts of the case.” State v. Davenport, 973 S.W.2d 283, 287 (Tenn. Crim.
App. 1998) (citing State v. Harbison, 704 S.W.2d 314, 319 (Tenn. 1986)). An instruction
will be considered prejudicially erroneous only if it fails to submit the legal issues fairly or
misleads the jury as to the applicable law. State v. Faulkner, 154 S.W.3d 48, 58 (Tenn.
2005) (citing State v. Vann, 976 S.W.2d 93, 101 (Tenn. 1998)).

         A. Instruction on Lesser-Included Offenses of Aggravated Assault

        The defendant contends that the trial court should have given “the full instruction as
to lesser included offenses of [a]ggravated [a]ssault,” specifically the offense of assault by
extremely offensive or provocative physical contact. We note that in a discussion

                                             -19-
concerning the jury charge, the trial court discussed which lesser-included offenses it
planned to charge and said that it planned to charge assault. The trial court did indeed
charge the jury on assault, but only assault by causing bodily injury to another or causing
another to be in reasonable fear of imminent bodily injury, see Tenn. Code Ann. § 39-13-
101(a)(1), (2), not assault by causing extremely offensive or provocative physical contact,
see id. § 39-13-101(a)(3). However, we conclude that the court’s failure to include this
method of assault in its charge is harmless because of the overwhelming proof that the
victim suffered bodily injury or was in reasonable fear of bodily injury, which indicates that
no rational trier of fact would have found that the defendant contacted the victim in an
offensive or provocative way.

                      B. Instruction on the Missing Witness Rule

       The record shows that the defendant requested an instruction on the missing witness
rule and, during their discussion, the court informed the defendant that Marris Orange was
not a “missing witness” if she had not been subpoenaed to be in court. The defense
conceded that it did not subpoena her, and the State explained that it had tried to locate her
but was unsuccessful.

       A party may comment about an absent witness when the evidence shows “that the
witness had knowledge of material facts, that a relationship exists between the witness and
the party that would naturally incline the witness to favor the party and that the missing
witness was available to the process of the Court for the trial.” Delk v. State, 590 S.W.2d
435, 440 (Tenn. 1979). The proponent of the instruction bears the burden of establishing
these prerequisites. See State v. Bough, 152 S.W.3d 453, 463 (Tenn. 2004).

       Here, the defendant failed to prove that Marris Orange was available to the process
of the court for trial as the defense failed to subpoena the witness, and the State informed
the court that it had attempted to locate her but was unsuccessful. Because the requirements
outlined in Delk were not met, the trial court did not err in declining to give an instruction
on the missing witness rule.

   C. Instructions on the Cancellation Rule, Physical Facts Rule, and Duress and
                                     Necessity

       As to the defendant’s complaint that the trial court failed to give instructions on the
cancellation rule, the physical facts rule, and duress and necessity, it appears that the
defendant did not request such instructions.



                                             -20-
       Tennessee Code Annotated section 40-18-110 provides in pertinent part:

              (b) In the absence of a written request from a party specifically
       identifying the particular lesser included offense or offenses on which a jury
       instruction is sought, the trial judge may charge the jury on any lesser included
       offense or offenses, but no party shall be entitled to any lesser included
       offense charge.

               (c) Notwithstanding any other provision of law to the contrary, when
       the defendant fails to request the instruction of a lesser included offense as
       required by this section, the lesser included offense instruction is waived.
       Absent a written request, the failure of a trial judge to instruct the jury on any
       lesser included offense may not be presented as a ground for relief either in
       a motion for a new trial or on appeal.

Tenn. Code Ann. § 40-18-110(b)-(c). We, therefore, review this issue under the doctrine
of plain error. See State v. Page, 184 S.W.3d 223, 230-31 (Tenn. 2006).

       We cannot conclude that the trial court’s failure to provide instructions on the
cancellation rule, the physical facts rule, and duress and necessity rises to the level of plain
error because it is not clear that the defendant was entitled to the instructions; thus, there was
no breach of a clear and unequivocal rule of law. The defendant’s reasons supporting an
instruction on the cancellation and physical facts rules simply go to the credibility of the
witnesses’ testimony. His reason supporting an instruction on duress and necessity, because
Chrestman was smoking crack cocaine, is very attenuated and does not clearly entitle him
to such instructions.

                                    D. Flight Instruction

       The defendant complains that the trial court gave an “unconstitutional flight
instruction.” He apparently argues that the portion of the instruction saying, “The flight of
a person accused of a crime is a circumstance which, when considered with all the facts of
the case, may justify an inference of guilt[,]” unconstitutionally shifted the burden of proof
to him. Given that the flight instruction has never been deemed unconstitutional, we cannot
conclude that there was a breach of a clear and unequivocal rule of law or, thus, any plain
error.

                                       XIV. Sentencing

       The defendant argues that the trial court erred in its sentencing determination;

                                              -21-
specifically, in finding that he did not present any mitigating factors, in imposing a seven-
year sentence, and in denying him probation.

      Under the 2005 amendments to the sentencing act, a trial court is to consider the
following when determining a defendant’s sentence and the appropriate combination of
sentencing alternatives:

       (1) The evidence, if any, received at the trial and the sentencing hearing;

       (2) The presentence report;

       (3) The principles of sentencing and arguments as to sentencing alternatives;

       (4) The nature and characteristics of the criminal conduct involved;

       (5) Evidence and information offered by the parties on the mitigating and
       enhancement factors set out in §§ 40-35-113 and 40-35-114;

       (6) Any statistical information provided by the administrative office of the
       courts as to sentencing practices for similar offenses in Tennessee; and

       (7) Any statement the defendant wishes to make in the defendant’s own behalf
       about sentencing.

Tenn. Code Ann. § 40-35-210(b) (2010).

       The trial court is granted broad discretion to impose a sentence anywhere within the
applicable range, regardless of the presence or absence of enhancement or mitigating factors,
and “sentences should be upheld so long as the statutory purposes and principles, along with
any enhancement and mitigating factors, have been properly addressed.” State v. Bise, 380
S.W.3d 682, 706 (Tenn. 2012). Accordingly, we review a trial court’s sentencing
determinations under an abuse of discretion standard, “granting a presumption of
reasonableness to within-range sentencing decisions that reflect a proper application of the
purposes and principles of our Sentencing Act.” Id. at 707. In State v. Caudle, our supreme
court clarified that the “abuse of discretion standard, accompanied by a presumption of
reasonableness, applies to within-range sentences that reflect a decision based upon the
purposes and principles of sentencing, including the questions related to probation or any
other alternative sentence.” 388 S.W.3d 273, 278-79 (Tenn. 2012).



                                            -22-
        Under the revised Tennessee sentencing statutes, a defendant is no longer presumed
to be a favorable candidate for alternative sentencing. State v. Carter, 254 S.W.3d 335, 347
(Tenn. 2008) (citing Tenn. Code Ann. § 40-35-102(6)). Instead, the “advisory” sentencing
guidelines provide that a defendant “who is an especially mitigated or standard offender
convicted of a Class C, D or E felony, should be considered as a favorable candidate for
alternative sentencing options in the absence of evidence to the contrary.” Tenn. Code Ann.
§ 40-35-102(6).

       A defendant shall be eligible for probation, subject to certain exceptions, if the
sentence imposed on the defendant is ten years or less. Id. § 40-35-303(a). A defendant is
not, however, automatically entitled to probation as a matter of law. The burden is upon the
defendant to show that he is a suitable candidate for probation. Id. § 40-35-303(b); State v.
Goode, 956 S.W.2d 521, 527 (Tenn. Crim. App. 1997); State v. Boggs, 932 S.W.2d 467,
477 (Tenn. Crim. App. 1996). In order to meet this burden, the defendant “must
demonstrate that probation will ‘subserve the ends of justice and the best interest of both the
public and the defendant.’” State v. Bingham, 910 S.W.2d 448, 456 (Tenn. Crim. App.
1995) (quoting State v. Dykes, 803 S.W.2d 250, 259 (Tenn. Crim. App. 1990)).

       There is no bright line rule for determining when a defendant should be granted
probation. Bingham, 910 S.W.2d at 456. Every sentencing decision necessarily requires a
case-by-case analysis. Id. Factors to be considered include the circumstances surrounding
the offense, the defendant’s criminal record, the defendant’s social history and present
condition, the need for deterrence, and the best interest of the defendant and the public.
Goode, 956 S.W.2d at 527. Also relevant is whether a sentence of probation would unduly
depreciate the seriousness of the offense. See State v. Davis, 940 S.W.2d 558, 559 (Tenn.
1997); Bingham, 910 S.W.2d at 456.

      In determining if incarceration is appropriate in a given case, a trial court should
consider whether:

       (A) Confinement is necessary to protect society by restraining a defendant
       who has a long history of criminal conduct;

       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective deterrence
       to others likely to commit similar offenses; or

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant.


                                             -23-
Tenn. Code Ann. § 40-35-103(1). Furthermore, the defendant’s potential for rehabilitation
or lack thereof should be examined when determining whether an alternative sentence is
appropriate. Id. § 40-35-103(5).

        Our review of the record reveals nothing that rebuts the presumption of
reasonableness afforded to the trial court. The information contained in the presentence
report and presented at the sentencing hearing shows that the court acted properly within its
discretion in determining that no mitigating factors existed in this case and in imposing a
seven-year sentence. Moreover, among other things, the defendant’s classification as a
multiple offender, indicating that he is not a favorable candidate for an alternative sentence,
and the fact that measures less restrictive than confinement had been applied unsuccessfully
to the defendant, supports the imposition of a sentence of confinement. The record supports
the trial court’s determinations.

                                 XV. Revocation of Bond

       At a bond revocation hearing on August 10, 2010, the prosecutor informed the court
that defense counsel was unavailable and had requested another court date. An unidentified
attorney then also apprised the court that defense counsel was not present and had asked for
another court date. The court set August 18, 2010 as the next court date, after which the
prosecutor made “an oral motion for a bond revocation [because] [t]he defendant ha[d] a
new arrest” since the last court date. The court ruled, “His bond is revoked until [defense
counsel] comes in because I do need to see him.”

        The defendant argues that the trial court erred in revoking his bond, upon an oral
motion by the State, without his counsel being present. The defendant is not entitled to
relief, however, because he failed to seek review of the bond revocation under Tennessee
Rule of Appellate Procedure 8, the appropriate avenue for seeking such relief. See Tenn.
R. App. P. 8(a); see also State v. Moore, 262 S.W.3d 767, 771 (Tenn. Crim. App. 2008);
State v. Johnny Owens and Sarah Owens, No. W2001-01397-CCA-R3-CD, 2002 WL
31624774, at *18 (Tenn. Crim. App. Nov. 8, 2002), perm. app. denied (Tenn. Feb. 18,
2003).

                                      CONCLUSION

        Based on the foregoing authorities and reasoning, we conclude that the trial court
erred in constructively amending the indictment in its charge to the jury and that the
defendant’s convictions must be reversed and the case remanded for a new trial. In the event
of further appellate review, we have assessed the defendant’s remaining issues and discern


                                             -24-
no additional error.


                              _________________________________
                              ALAN E. GLENN, JUDGE




                       -25-